Considering that there was some doubt as to the sufficiency of the evidence on which the judgment was rendered, and that the defendant might have a substantial defense to plaintiff's action, as set up in the answer and motion for appeal, this court, exercising its discretion in the interest of justice, remanded the case. In so doing, the court did not intend to pass, nor did it pass, on any of the issues involved, or which might be involved, in the case. The sole purpose of the remand was to secure to the parties a trial de novo, in which they will have ample opportunity to present evidence in support of their respective claims. Neither party is entitled to ask or to receive more than this. If it be shown on the retrial of the case that by the payment of the premiums or by the application of its extended value or for any other cause the policy was in force at the time of the insured's death, we see no reason why plaintiff should not recover. If, on the other hand, it should appear that the policy was not in force at the time of the insured's death, we take it that the judgment will have to go in favor of the defendant.
With this explanation, plaintiff's application for a rehearing is denied. *Page 203